DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 12/06/2022, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Claim 4 has been amended and the objections withdrawn. Claim 6 has been canceled and the objection withdrawn.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed towards the amended claims. To the extent the arguments are applicable to the prior rejections those arguments are addressed here.
In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant rely on (i.e., circumferential through holes, a gap, feed water not directly colliding perpendicularly to membranes, body, and cap (page 4, par 4 to page 5, par 2 for claim 1 and page 7 for claim 8) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments that Kanai does not suggest a member corresponding to a baffle that prevents flow of feed water from directly colliding with the hollow fiber membranes (Remarks, page 4, par 4 to page 5, par 1), water flows through Kanai’s second feed port 12 (par [0023]) and passes through through holes 14 of lower surface 13bLS and lower fixing member 13b before reaching close portion 2aC of hollow fiber membranes 2a (par [0023], [0020], [0058], [0059], figure 1). Therefore, the baffle 13bLS is between the feed water inlet 12 and end portion 2aC of the hollow fiber membranes. Additionally, the argument is not found persuasive because the prior art reject has been withdrawn and a new prior art rejection has been implemented. 
Applicant's argument that Nakanishi’s permeation flux does not correlate to the permeation flux limitation in claim 1 because of the different internal arrangements of Kanai and Nakanishi (Remarks, page 5-6) is not persuasive because the prior art rejection is withdrawn and a new rejection stands.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US 2015/0182916 A1), in view of Taniguchi (US 2004/0178136 A1), and in further view of Ando (JP2004058022 A. An English machine translation is provided with this office action and is used for claim mapping in the prior art rejection below.).
Regarding claim 1, Kanai discloses a hollow fiber membrane module that is of an external pressure type (external-pressure type hollow fiber membrane modules M1, par [0048], figures 1 and 2), the hollow fiber membrane module comprising:
a plurality of hollow fiber membranes (plurality of hollow fiber membranes 2a, par [0019], [0050], figure 1);
a container (cylindrical case 1, par [0048], figure 1) storing the plurality of hollow fiber membranes (hollow fiber membranes 2a provided in the cylindrical case 1, par [0019], [0048], [0050] figure 1); and
a feed water inlet (second feed port 12, par [0059], figures 1 and 2) provided at one end portion of the container such that a direction in which feed water flows into the container is parallel to a longitudinal direction of the plurality of hollow fiber membranes ("The raw water fed from the second feed port 12 passes through the through holes 14 and flows along the outer surfaces of the respective hollow fiber membranes 2a.", par [0059], vertical direction, par [0023], figure 1);
a first binding portion provided at one end portion of the plurality of hollow fiber membranes (lower fixing member 13b, par [0020] and [0056], figures 1 and 2);
and a baffle (lower surface 13bLs of lower fixing member 13b, par [0056], [0058], and [0059], figures 1 and 2) disposed between the feed water inlet (second feed port 12, par [0059] to [0061], figure 1) and one end portion of the plurality of hollow fiber membranes (closed portion 2ac, par [0056], figure 1), wherein
the feed water inlet is provided such that the feed water does not directly collide with the plurality of hollow fiber membranes in the direction perpendicular to the longitudinal direction of the plurality of hollow fiber membranes (feed port 12, par [0059], vertical direction, par [0023], figure 1).
However, Kanai does not disclose a gap is present between the baffle and the first binding portion, a plurality of through holes are provided in an outer circumferential portion of the baffle along the circumferential direction, and a permeation flux of the hollow fiber membranes at a transmembrane pressure difference of 0.1 MPa is higher than or equal to 850 liter/m2/h.
However, Taniguchi discloses a hollow fiber membrane module (par [0001]). Taniguchi also discloses a gap is present between the baffle and the first binding portion (gap created by O-ring 9 between fixing device 8 and potting material 5, par [0046], figure 1) and a plurality of through holes are provided in an outer circumferential portion of the baffle along the circumferential direction (fixing member 8 with partition portion 13 with circular shape and partitions, figures 1 and 8-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the O-ring gap and circumferential through holes from Taniguchi into the module of Kanai because, according to Taniguchi, the cap on the housing can be secured by the O-ring with screws (par [0104]) and the baffle with circumferential partitions would prevent the transformation of the potting portion (par [0061-0062]). However, Kanai in view of Taniguchi does not disclose a permeation flux of the hollow fiber membranes at a transmembrane pressure difference of 0.1 MPa is higher than or equal to 850 liter/m2/h. 
Ando discloses membrane separation methods to avoid breakage in hollow fiber membranes (par [0001], [0056], [0054]). Ando also discloses a water flux of 980 L/m2/Hr at a transmembrane pressure of 0.1 MPa (par [0054]), which falls within the claimed range of a 0.1 MPa transmembrane pressure and a permeation flux higher than or equal to 850 liter/m2/h. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmembrane pressure different and water flux of Ando into the module of Kanai in view of Taniguchi because, according to Ando, it allows for flux stabilization and membrane breakage (par 0058]).
Regarding claim 4, Kanai in view of Taniguchi and Ando disclose the hollow fiber membrane module according to claim 1, further comprising: 
a second binding portion provided at the other end portion of the plurality of hollow fiber membranes (see Kanai, upper fixing member 13a, par [0019] and [0050], figures 1 and 2), wherein
the plurality of hollow fiber membranes is sealed at the one end portion by the first binding portion (see Kanai, hollow fiber membrane sealed by end fixing member 13b, par [0089] and [0020], figures 1 and 2), 
the other end portion of the plurality of hollow fiber membranes are opened at an end face of the second binding portion (see Kanai, hollow fiber membrane open end fixing member 13a, the upper ends of the hollow fiber membranes 2a fixed to the upper fixing member 13a are open to the outside at an upper surface 13aUS of the upper fixing member 13a, par [0089], [0019], and [0051], figures 1 and 2), and 
the second binding portion (see Kanai, upper fixing member 13a, par [0019], figures 1 and 2) and lower surface 13aLs, par [0058], figure 1 and 2) separates a feed water flow path and a permeate water flow path (see Kanai, upper annular flow path 7a, par [0049] and [0058], figures 1 and 2, filtrate outlet 11, par [0059 to [0061], figure 1), and second feed port 12, (par [0059] to [0061], figure 1) from each other in the container. Kanai discloses external pressure type hollow fiber membranes, which separate raw water which has not undergone membrane filtration from filtrate, (par [0003]).
Regarding claim 5, Kanai in view of Taniguchi and Ando disclose the hollow fiber membrane module according to claim 1, further comprising a concentrated water outlet (see Kanai, discharge port 9, par [0049], figures 1 and 2) provided at the other end portion of the container such that a direction in which the feed water flows from the container to outside of the container is perpendicular to the longitudinal direction (see Kanai, discharge port 9 for raw water at a portion of its peripheral face, par [0049], figures 1 and 2). 
Regarding claim 8, Kanai in view of Taniguchi and Ando disclose the hollow fiber membrane module according to claim 4, wherein the container comprises a container body (see Kanai, main body 3, par [0018], figure 1) and a cap (see Kanai, upper cap 5a, par [0024], figure 1), and the plurality of hollow fiber membranes (see Kanai, hollow fiber membranes 2a, par [0024], figure 1), the second binding portion, and the cap form a unit (see Kanai, 13a and 5a form top part of module M1, figure 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US 2015/0182916 A1) in view of Ando (JP2004058022 A. An English machine translation is provided with this office action and is used for claim mapping in the prior art rejection below.) in view of Taniguchi (US 2004/0178136 A1), and in further view of Lee (US 2018/0085715). 
Regarding claim 2, Kanai in view of Taniguchi and Ando discloses the invention as discussed above in claim 1. However, Kanai does not explicitly disclose a tensile strength of each hollow fiber membrane higher than or equal to 0.20 kgf.
However, Lee discloses similar hollow fiber membranes (par [0054]). Lee further discloses the tensile strength of each hollow fiber membrane can be about 0.25 kgf/fil or more, with a specific example of 0.33 kgf/fil (Example 1 in Table 1, [0058]), both of which fall within the claimed range of "higher than or equal to 0.20 kgf". Lee is considered to be analogous to the claimed invention because it is in the same field of hollow fiber membranes used for water treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanai in view of Taniguchi and Ando to incorporate the modification of Lee by setting the hollow fiber membrane tensile strength to be about 0.25 kgf/fil or more, with a specific example of 0.33 kgf/fil, both of which fall within the claimed range. Lee discloses that the membrane having this tensile strength has good properties in terms of water permeability and tensile strength (par [0077]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US 2015/0182916 A1) in view of Ando (JP2004058022 A. An English machine translation is provided with this office action and is used for claim mapping in the prior art rejection below.), in view of Taniguchi (US 2004/0178136 A1), and in further view of Johnson (US 2013/0264251 A1). 
Regarding claim 3, Kanai in view of Taniguchi and Ando discloses the invention as discussed above in claim 1. However, Kanai  in view of Ando  do not disclose a plurality of inner nets binding the plurality of hollow fiber membranes such that the plurality of hollow fiber membranes is separated into a plurality of bundles; and an outer net binding the plurality of inner nets.
However, Johnson discloses a membrane module comprising hollow fiber permeable membranes (par [0002]). Johnson further discloses a plurality of inner nets (protection screens 22 and 23, figure 10A, par [0054]), binding the hollow fiber membranes 9 (par [0032] and [0054], figures 6A, 6B, 7, and 8, 10A, and 10B) such that the plurality of hollow fiber membranes are separated into a plurality of bundles (figures 6A, 6B, 7, 8, 10A, and 10B); and an outer net (screen 8, par [0052], figure 1B), binding the plurality of inner nets (protection screens 22 and 23, figure 6A, 6B, 10A, par [0054]). Johnson is considered to be analogous to the claimed invention because it is in the same field of hollow fiber membranes used for water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanai in view of Taniguchi and Ando to incorporate the modifications of Johnson by providing a plurality of inner nets and an outer net binding the plurality of inner nets. Doing so would protect the hollow fiber membranes from damage from coarse contaminants contained in feed liquid, as taught by Johnson (abstract and par [0031]). Kanai discloses that raw water is fed through the module and flows along the hollow fiber membranes (see discussion in claim 1 and par [0059]), where one would recognize that raw water would have contaminants, and so adding the nets as taught by Johnson would be advantageous in the module of modified Kanai .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US 2015/0182916 A1) in view of Ando (JP2004058022 A. An English machine translation is provided with this office action and is used for claim mapping in the prior art rejection below.), in view of Taniguchi (US 2004/0178136 A1), and in further in view of Shiki (US 9,802,842 B2). 
Regarding claim 7, Kanai in view of Taniguchi and Ando discloses the invention as discussed above in claim 1. Kanai discloses a plurality of hollow fiber membranes (2a, par [0151]) used for water purification treatment (par [0002]). 
However, Kanai in view of Taniguchi and Ando does not explicitly disclose that the water produced is "ultrapure water" as claimed.
Shiki discloses a hollow fiber membrane module (1; Col. 6, line 10-13, figures 1-3) used for producing ultrapure water (Col. 22, lines 59-60). The ultrapure water of Shiki is further considered to read on the claimed limitation, as Shiki discloses that the ultrapure water has a water quality of 18.1 MΩ·cm (col 22, line 66), which is consistent with the example disclosed by Applicant in the instant disclosure (see page 8, lines 32-33, ""ultrapure water" refers to, for example, pure water having a specific resistance of 17 MΩ·cm or higher", where Shiki's value falls within Applicant's disclosed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanai in view of Taniguchi and Ando to incorporate the ultrapure water of Shiki by setting the hollow fiber membrane module to purify the water such that it is considered ultrapure, specifically with a water quality of 18.1 MΩ·cm, as taught by Shiki. Doing so would result in the purified water having a preferable quality over a long period of time, as recognized by Shiki (Col. 18, lines 1-5)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/               Examiner, Art Unit 1779                                                                                                                                                                                         
/Bobby Ramdhanie/               Supervisory Patent Examiner, Art Unit 1779